Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watai U.S. 2008/0310780.
Re clm 12, Watai discloses a rotation induction device for a vehicle (Fig. 1), comprising: an upper case (3) formed of a synthetic resin material ([0053]), and having a piston rod (73, Fig. 4) passing therethrough; a lower case (21) formed of a synthetic resin material and disposed under the upper case, wherein the piston rod passes through the lower case; a center plate (22) formed of a synthetic resin material, disposed between the upper case and the lower case such that the piston rod passes through the center plate, and configured to induce rotation of either one or both of the upper case and the lower case, wherein the center plate comprises: a center disk part (portion radially between 19 and 20), a center inner circumferential part (19 and 56) formed on an inner circumferential surface of the center disk part, a center outer circumferential part (20 and 57) formed on an outer circumferential surface of the center disk part, wherein tops of the center inner circumferential part and the center outer circumferential part are located at a level higher than a top surface of the center disk part (19 and 20 extend axially past 4), and bottoms of the center inner circumferential part and the center outer circumferential part are located at a level lower than a bottom surface of the center disk part (56 and 57 extend axially below 55); and a ring-shaped installation space (ring shaped void between 3 and 21 into which 22 fits) disposed between the upper and lower cases, wherein the center plate is inserted in the ring-shaped installation space.
	Re clm 13, Watai further discloses the upper case comprises: an upper cover part (13) configured to cover a top of the center plate, the upper cover part having an upper hole (12) formed in a center thereof such that the piston rod passes through the upper hole; and an upper blocking part (16 and/or 17) disposed at an edge of the upper cover part, and configured to block an inflow of foreign matter.
	Re clm 14, Watai further discloses the lower case comprises: a lower cover part (32) configured to cover a bottom of the center plate, the lower cover part having a lower hole (39) formed in a center thereof such that the piston rod passes through the lower hole; and a lower blocking part (35 and/or 36) disposed at an edge of the lower cover part, and configured to block the inflow of foreign matter.

Allowable Subject Matter
Claims 1-10 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Furthermore, claims 12-14 are newly added claims with limitations not previously presented. Watai discloses all of the features required by claims 12-14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656